Brooke, J.
(after stating the facts). The only point involved is this: Must the holder of a tax title serve the statutory tax notice upon the record owners of the title to the minerals reserved ?
We have held that the ownership of undiscovered minerals constitutes an estate in the land. Negaunee Iron Co. v. Iron Cliffs Co., 134 Mich. 264 (96 N. W. 468).
It is contended by complainant that the words “grantee or grantees under the last recorded deed in the regular chain of title ” cannot be so construed as to compel service upon the grantors in the quitclaim deed containing the reservation.
We think the position untenable. As to the estate reserved, the grantors in that deed remain grantees under the recorded conveyance to them until they convey, and as such are entitled to the statutory notice.
Until this notice is duly served upon each part owner and the statutory proof thereof is made and filed, the right to redemption remains to all. White v. Shaw, 150 Mich. 270 (114 N. W. 210); Dolph v. Norton, 158 Mich. 417 (123 N. W. 13).
The judgment is affirmed.
Ostrander, O. J., and Bird, Blair, and Stone, JJ., concurred.